Citation Nr: 1603957	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a mood disorder, rated initially as 50 percent disabling as of August 20, 2003 and as 70 percent disabling from April 24, 2012. 

2.  Entitlement to an effective date earlier than November 11, 2011 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for a mood disorder, assigning a 30 percent disability rating effective September 13, 2005.

The Veteran testified at a videoconference hearing before the undersigned in September 2011 and the transcript is of record.  

In November 2011, the Board granted an earlier effective date of August 20, 2003 for the award of service connection for a mood disorder and increased the rating to 50 percent for the period of appeal from December 13, 2010.  The Veteran appealed the Board's decision with respect to the disability ratings for the mood disorder to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court vacated the Board's decision with respect to the disability ratings for the mood disorder.  The Court also found that a claim for TDIU was part of the claim for an increased rating for the mood disorder and remanded both issues to the Board for further development.

In January 2013, while the case was being reviewed by the Court, the RO increased the rating for the mood disorder to 70 percent for the period of appeal from April 24, 2012 and granted entitlement to a TDIU effective April 24, 2012.  

In December 2013, the Board increased the initial rating for the mood disorder to 50 percent, denied a rating in excess of 70 percent for the period of appeal from April 24, 2012, and remanded the issue of entitlement to a TDIU.  The Veteran again appealed the Board's decision with respect to the disability ratings for the mood disorder to the Court.  Subsequently, the parties filed a Joint Motion for Remand (JMR) requesting that the matter be remanded to the Board for additional development.  The Court granted the JMR in July 2014, vacating the Board's decision and remanding the case to the Board for compliance with instructions in the JMR, including obtaining the Veteran's complete VAMC treatment records. 

In July 2014, the RO granted an earlier effective date of November 11, 2011 for the award of entitlement to a TDIU.

Finally, the Board remanded the case in November 2014 for further development.  The RO was instructed to obtain outstanding VAMC treatment records, including records dated from June to November 2012 from the Oklahoma City VAMC and records dated from December 2010 to June 2013 from the Muskogee VAMC.  The records have since been associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period of appeal prior to April 24, 2011, the evidence is in relative equipoise on the issue of whether the mood disorder was productive of a disability picture that more nearly approximates that of occupational and a social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

2.  Throughout the entire period on appeal, the mood disorder is not productive of total occupational and social impairment.

3.  Prior to November 11, 2011, the Veteran was gainfully employed and therefore his service-connected disabilities did not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the appeal period prior to April 24, 2012, the criteria for the assignment of a disability evaluation of 70 percent, but no more, for the service-connected mood disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435 (2015). 

2.  For the appeal period from April 24, 2012, the criteria for the assignment of a disability evaluation in excess of 70 percent for the mood disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435 (2015). 

3.  The criteria for an earlier effective date for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.156, 3.157, 3.159, 3.321(b), 3.341, 3.400(o)(2), 4.16 (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

 In any event, VA provided the Veteran notice letters in December 2005 and December 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the claims on the merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in August 2006, December 2010, and June 2012 to obtain medical evidence regarding the etiology and severity of the mood disorder.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects social and occupational effects of the psychiatric disorder.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for a higher initial rating for an acquired psychiatric disorder.

II.  Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Period of Appeal to April 24, 2012

The Veteran contends that he has almost daily panic attacks and except for his family he has no relationships.  He also states that he misunderstood VA examiners' questions, which is further evidence of impairment of thought processes.  See the April 2007 VA Form 9; September 2011 Board hearing transcript.

After careful review, the Board finds that for the appeal period prior to April 24, 2012, the evidence is in relative equipoise on the issue of whether Veteran's mood disorder more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9435.  The mood disorder does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  

VA treatment records indicate that the Veteran was seen for the first time in June 2005.  In July 2005, he reported in a mental health evaluation that he had been recently seen by a private physician who started him on Zoloft for depression, although he denied feeling depressed.  He was noted to lack interest in keeping up with hygiene, was withdrawn except around family members, had a flat affect and mood, and had some difficulty understanding complex topics.  He was irritable at times and had problems with attention span.  Reported symptoms also included agitation, inability to sit still or be around crowds, and anxiety and worry if routine was changed.  He stated that he had periods where he woke up when asleep and then had difficulty going back to sleep, but that usually his sleep was good.  He had no visual or auditory hallucinations.  He was diagnosed with rule out schizoaffective disorder and referred to a VA psychiatrist for further evaluation.  Two weeks later, the psychiatrist assessed the Veteran as having a mood disorder, not otherwise specified (NOS) and schizoid personality disorder.  Later that month, the Veteran stated that he was not taking his Zoloft and that he did not think he needed mental health treatment.  

In May 2006, a private psychiatrist, Dr. W.R., submitted a letter indicating that he diagnosed the Veteran with anxiety disorder, chronic, severe, with some psychotic features (thinking difficulty).  He stated that the Veteran was working in a very menial job in food service affiliated with American Airlines, and that he was able to function marginally, primarily because he was left alone on the job.  Dr. W.R. also indicated that the Veteran lived alone, avoided people almost completely, and had never married.  His primary symptoms included extreme vagueness and sluggishness, as well as periodic confusion.  He also had chronic insomnia, including trouble getting to sleep and frequent awakenings.  Upon examination, he was cooperative, had an anxious affect; oriented in all spheres; sluggish, disorganized, and vague in thinking; oriented in all spheres; and had impairment of concentration and attention span.  Dr. W.R. opined that the Veteran was at least 70 percent disabled to his "massive" anxiety with some disorganized thinking, with a poor prognosis.

In August 2006, the Veteran had a VA mental disorders examination.  He reported that his symptoms were "moderate to mild" and occurred daily.  He was vague in discussing his symptoms, reporting fair sleep, irritability, and chronic anxiety.  He had no visual or auditory hallucinations, was not psychotic during the interview, and was not suicidal or a threat to himself or others.  He was able to take care of his activities of daily living without assistance and was competent to manage his funds.  The examining psychiatrist noted that the Veteran was flat and guarded, and he seemed to have underlying irritability although he was superficially cooperative.  There was no evidence of overt anxiety, although clinical records showed that he had chronic anxiety problems.  The examiner diagnosed a DSM-IV Axis I diagnosis of mood disorder NOS, and an Axis II disorder of schizoid personality disorder.  His GAF score was assessed as being 55-60.

The Veteran was afforded a second VA mental disorders examination in December 2010.  The examining psychologist indicated that the Veteran was casually dressed, had unremarkable psychomotor activity and speech, was cooperative and attentive, had appropriate affect, anxious mood, intact attention, was oriented, had unremarkable thought content, no delusions, and average intelligence.  The Veteran reported having intermittent sleep impairment; some nights he slept well and other nights he awoke and could not re-establish sleep for a couple hours, and he had daytime fatigue.  He also stated that he had panic attacks "maybe once a day" and that if he was in a new situation or if there was a crowd he had to leave the room.  He did not have homicidal or suicidal thoughts, he had fair impulse control, and he had the ability to maintain minimum personal hygiene and activities of daily living.  The examiner indicated that the Veteran's remote memory was moderately impaired and his recent memory was mildly impaired.  Psychological testing indicated that the Veteran had mild to moderate anxiety (Beck Anxiety Index) and minimal symptoms of depression (Beck Depression Inventory-II).  His GAF score was assessed as being approximately 55.  The examiner opined that the Veteran had occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  He also opined that the Veteran did not have reduced reliability and productivity due to mental disorder symptoms, nor did he have deficiencies in most areas or total occupational and social impairment due to the mental disorder.

In December 2010, the Veteran was seen for a VA mental health evaluation.  He denied having any current emotional problems.  He also reported that he avoided others and relationships, slept well, and did not have suicidal thoughts or plans.  He indicated that he had been off his psychotropic medication for months.  Upon mental status examination, the Veteran was alert and oriented, cooperative, and had had euthymic mood.  His speech and affect were within normal limits, and his concentration, abstraction, comprehension, and memory were good.  His judgment was fair, and he was not judged to be a suicide risk.  His GAF score was 45.  

In January 2011, the Veteran was seen by a VA psychiatrist for a follow-up appointment.  He was noted to be pleasant on approach, with no behavior problems or suicidal or homicidal thoughts or plans.  He was alert, oriented, and in touch with reality.  He was also still idiosyncratic in his social responses, memory intact, and judgment and insight were fair.  The psychiatrist indicated that the Veteran seemed to be doing well without psychotropic drugs.  

The Veteran and his brother, B.B., testified in a Board hearing in September 2011.  The Veteran testified that he had panic attacks at least once per day, during which he got angry and had a speech problem.  He stated that he talked to people at work, but that he otherwise went to movies by himself occasionally and went to local DAV yard sales once per month.  The Veteran also testified that he had been written up by his supervisor at work but that he could not remember specifically what had happened.  He also stated that he had sleeplessness, and that he rarely had memory problems.  B.B. stated that that the Veteran's symptoms included stammering in unfamiliar situations, anxiety that manifested by pacing, and a disheveled appearance.  He indicated that the Veteran did not do well around people he did not know, and that even among family members, he paced.  B.B. asserted that the Veteran referred to his coworkers as his friends, but that his definition of "friend" was merely someone with whom he talked.  He also said that the Veteran refused to seek mental health treatment because he did not want to see "the crazy doctor," and refused take psychotropic drugs because they could make him do crazy things.  

The weight of the evidence shows that for the appeal period prior to April 24, 2012, the Veteran's mood disorder manifested by symptoms including panic attacks occurring as often as daily, anxiety, neglect of hygiene, impaired sleep, and having few relationships outside of immediate family members.  Moreover, the range of GAF scores assigned were between 45 and 60, which is indicative of moderate to serious symptoms, or moderate to serious impairment in social, occupational or school functioning.  See DSM-IV.  The evidence of record also indicates that the Veteran had occupational and social impairment with deficiencies in most areas.  Dr. W.R. indicating that the Veteran was working in a very menial job in food service, and that he was able to function marginally, primarily because he was left alone on the job.  The Veteran was also single and had never married, and he and his brother testified that he did not have social relationships.  In addition, although the December 2010 VA examiner assessed the Veteran's GAF score as being between 55 and 60 (indicative of moderate symptoms), the Veteran's GAF score was found to be 45 (indicative of serious symptoms) in a VA mental health evaluation later that same month.  Affording the Veteran the benefit of the doubt, such impairment warrants a 70 percent disability rating.

Thus, the Board also finds that for the appeal period prior to April 24, 2012, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's mood disorder.  The evidence establishes that the Veteran's depression does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9435.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran was consistently noted to have interacted appropriately during evaluations, and there is no evidence that he ever experienced delusions, hallucinations, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Furthermore, the record reflects that the Veteran was employed full-time until November 12, 2011.  As such, the Board finds that the Veteran has not had any symptoms with such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

Thus, for the period of appeal prior to April 24, 2012, the Veteran's mood disorder symptoms warranted a 70 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period.

Period of Appeal from April 24, 2012

The Board finds that for the appeal period from April 12, 2012, the Veteran's mood disorder does not more closely approximate the criteria for a 100 percent rating under Diagnostic Code 9435.  

The Veteran had a third VA PTSD examination in June 2012.  His symptoms include anxiety, suspiciousness, panic attacks more than once a week, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  The examiner indicated that the Veteran had a marginal work adjustment his entire adult life, including difficultly maintaining a job for a long time due to difficulty relating to others and taking instruction.  The examiner opined that the Veteran's mood disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran's GAF score was 50.

In an August 2013 VA neurology consultation, the Veteran was noted as being alert and oriented, with normal immediate recall, remote memory, judgment, and abstraction.  

The Board finds that the weight of the evidence shows that for the appeal period from April 24, 2012, the symptoms of the Veteran's mood disorder remained relatively unchanged, including daily panic attacks, anxiety, neglect of hygiene, impaired sleep, and having few relationships outside of immediate family members.  
The June 2012 VA examiner opined that the Veteran's GAF score was 50 (reflecting serious symptoms), and his mood disorder caused occupational and social impairment with deficiencies in most areas.  Such impairment warrants no more than a 70 percent disability rating.  

Thus, the Board also finds that for the appeal period from April 24, 2012, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's mood disorder.  As discussed above, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds that the Veteran has not had any symptoms with such frequency and severity to result in total occupational and social impairment, which would warrant a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

Accordingly, for the period of appeal from April 24, 2012, the Board finds that the Veteran's mood disorder symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's appeal was referred to the Director of Compensation Services for consideration of entitlement to an extraschedular evaluation for his mood disorder for the period of appeal prior to April 24, 2012 under the provisions of 38 C.F.R. § 3.321.  In July 2014, the Director of Compensation Services denied an extraschedular evaluation the evidence failed to show unique or unusual symptomatology regarding the Veteran's mood disorder that would render the schedular criteria inadequate.  

The Board also finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected mood disorder that would render the schedular criteria inadequate.  The Veteran's symptoms, including panic attacks, anxiety, neglect of hygiene, impaired sleep, and having few relationships outside of immediate family members are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

III.  TDIU Effective Date Claim

Law and Regulations

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999). 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule regarding increased ratings applies to circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998). 

A claim for TDIU qualifies as a claim for increased disability compensation and is subject to the criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o)(2).  Under those provisions, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 

A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a).

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Effective Date Prior to November11, 2011

The Veteran seeks entitlement to an effective date prior to November 11, 2011 for the award of a TDIU.  He contends that although he was employed until November 11, 2011, his mood disorder was so severe that it did in fact interfere with the ability to maintain gainful permanent employment, and that extraschedular evaluation is warranted.  See the January 2016 DAV post-remand brief.

Service connection is currently in effect for a mood disorder, rated as 70 percent disabling effective August 20, 2003; and psoriasis associated with mood disorder, rated as 10 percent disabling effective March 20, 2008.  The combined ratings assigned for those disabilities were at 70 percent, effective August 20, 2003.  Accordingly, the percentage criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a)  were first met on August 20, 2003.  As of that date, the Veteran had one disability that was 70 percent (mood disorder), and his combined disability rating was 70 percent.

The Veteran was awarded entitlement to a TDIU effective November 11, 2011, the day after his last date of employment at Imperial Coffee.  The Veteran's employer indicated in January 2013 that the Veteran had been employed at Imperial Coffee from May 17, 2002 to November 10, 2011.

Thus, the issue to be determined here is whether the Veteran's employment prior to November 11, 2011 was "substantially gainful," or merely "marginal."

The Board finds that the evidence does not show that the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation prior to November 11, 2011; rather, the evidence shows that the Veteran was gainfully employed until November 10, 2011, which was his last day at Imperial Coffee.

The Board notes that Dr. W.H. opined that the Veteran's job was "very menial" and that the Veteran was able to "function marginally, primarily because he [was] left alone on the job."  Records from Imperial Coffee, however, indicate that the Veteran worked approximately 39 hours per week between 2008 and 2011, and made, on average, just over $19,000 per year.  In 2011, he earned a little over $15,000.  The Veteran's annual salary well exceeded the Bureau of the Census poverty thresholds.  The Board takes judicial notice that the poverty threshold was, at its highest, $12,316 (for one person under the age 65) in 2014.  See U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds, http://www.census.gov/hhes/www/poverty/data/threshld/index.html; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (judicial notice may be appropriate for facts that are "not subject to reasonable dispute").  Salary data was not provided for years prior to 2008, but the Veteran has consistently stated that he was employed full-time for the relevant timeframe.  In the August 2006 VA examination, for instance, he indicated that he worked 40 hours per week (at Imperial Coffee) and that he had not missed any work due to mental health problems.  Similarly, in the September 2011 Board hearing, the Veteran testified that he worked at least 60 hours every two weeks, and that he did not miss any work due to panic attacks.  Under these circumstances, the Board finds that the Veteran was considered gainfully employed until November 11, 2011.

In sum, although the Veteran's mood disorder may have placed limitations on his employment abilities prior to November 11, 2011, the preponderance of the evidence shows that he was nevertheless able to maintain fulltime employment earning an annual salary above the poverty threshold during this time.  Accordingly, the evidence fails to establish that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation prior to November 11, 2011, and the appeal is denied.  


ORDER

For the appeal period prior to April 24, 2012, an increased rating of 70 percent, but no more, for the mood disorder is granted.

For the appeal period from April 24, 2012, an increased rating in excess of 70 percent for the mood disorder is denied.

Entitlement to an earlier effective date for the grant of a TDIU is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


